DETAILED ACTION
This office action is in response to the initial filing dated October 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopp, Jr. et al. (Kopp; US Patent #5,810,604).
	As to claim 1, Kopp teaches printed circuitry comprising a digitally printed switch (Figure 8; Column 4, Lines 6-8; Column 6, Lines 29-45 teach printing switches), the printed switch comprising: 
	a first contact element printed using conductive print agent on a first substrate portion (Column 6, Line 46 – Column 7, Line 4 teaches first conductive pattern 22 including patterns 26 on sections 10B and 10C; Figure 7A); 
	a second contact element printed using conductive print agent on a second substrate portion (Column 6, Line 46 - Column 7, Line 18 teach anode/cathode patterns 27; Figure 7A shows pattern 27 in section 10A); and 
	an interposed non-conductive printed spacer element overprinted on at least one of the first and the second substrate portions (Column 7, Lines 19-37 teach an insulative spacer pattern 23; Figure 7 shows pattern 23 overprinted on sections 10A, 10B, and 10C).
	As to claim 2, depending from printed circuitry according to claim 1, Kopp teaches printed circuitry further comprising a first printed conductive path connecting to the first contact element and a second printed conductive path connecting to at least one of the first and second contact element, 
	wherein at least one of the first and second substrate portions is formed on a substrate comprising a fold line, and at least one of the first and second printed conductive path extends beyond the fold line (Figure 8 shows a fold line dividing section 10A with a conductive path crossing the fold line and a second conductive path that is only in the right hand portion of section 10A without crossing the fold line; Column 6, Lines 5-28 teach the center line and spine).
	As to claim 3, Kopp teaches an electronic printed media item (Column 4, Lines 17-22 teach an electronic book) comprising: 
	a first electronic device and a first printed switch to actuate the first electronic device (Column 4, Lines 40-47 teach a membrane switch activating a speaker), the first printed switch comprising: 
	a first digitally printed conductive contact element printed on a first media sheet portion (Column 6, Line 46 – Column 7, Line 4 teaches first conductive pattern 22 including patterns 26 on sections 10B and 10C; Figure 7A); 
	a second digitally printed conductive contact element printed on a second media sheet portion (Column 6, Line 46 - Column 7, Line 18 teach anode/cathode patterns 27; Figure 7A shows pattern 27 in section 10A); and 
	a digitally printed spacer element interposed between the first and second conductive contact elements and overprinted on a media sheet portion on which at least one of the first and second conductive contact elements is printed (Column 7, Lines 19-37 teach an insulative spacer pattern 23; Figure 7 shows pattern 23 overprinted on sections 10A, 10B, and 10C), 
	the electronic printed media item further comprising a first conductive path connecting the first electronic device to the first conductive contact element and a second conductive path connecting the first electronic device to one of the first and second conductive contact elements (Figure 8 shows a conductive path crossing a fold line and a second conductive path that is only in the right hand portion of section 10A without crossing the fold line).
	As to claim 4, depending from an electronic printed media item according to claim 3, Kopp teaches wherein at least one contact element is printed on a first side of a media sheet and media content is printed on a second side of the media sheet (Column 5, Lines 8-10 teach artwork on a cover; Column 5, Lines 11-12 teach switch assembly 10 attached to the inner surfaces of cover; Column 6, Lines 29-45 teach printing conductive patterns on sheet 10).
	As to claim 5, depending from an electronic printed media item according to claim 3, Kopp teaches wherein at least one conductive path is a printed conductive track which spans a fold line of a media sheet on which a contact element is printed (Figure 8 shows a fold line dividing section 10A with a conductive path crossing the fold line and a second conductive path that is only in the right hand portion of section 10A without crossing the fold line; Column 6, Lines 5-28 teach the center line and spine).
	As to claim 6, depending from an electronic printed media item according to claim 5, Kopp teaches wherein the conductive path comprises a widened region which spans the fold line (Figure 8 shows a widened conductive path crossing the center line compared to the row conductors 33).
	As to claim 8, depending from an electronic printed media item according to claim 3, Kopp teaches further comprising a third conductive path connecting the first conductive contact element to a first input of the first electronic device to the first conductive contact element and a fourth conductive path connecting the second conductive contact element to a second input of the first electronic device (Figure 8; Column 5, Lines 21-32 teach tail conductors and chip terminals).
	As to claim 9, depending from an electronic printed media item according to claim 3, Kopp teaches wherein the first media sheet portion and the second media sheet portion are fixed to one another with the first and second conductive contact elements facing each other (Figures 8 and 9; Column 7, Lines 58-65).
	As to claim 10, depending from an electronic printed media item according to claim 3, Kopp teaches further comprising a second printed switch to actuate the first electronic device (Figure 9 shows many switches), the second printed switch comprising: 
	a third conductive contact element printed on a media sheet comprising the second media sheet portion (Column 6, Line 46 - Column 7, Line 18 teach anode/cathode patterns 27; Figure 8 shows multiple patterns 27 in section 10A); 
	a fourth conductive contact element printed on a third media sheet portion (Figure 8 shows patterns 26 in section 10C; Column 6, Line 46 – Column 7, Line 4 teaches first conductive pattern 22 including patterns 26 on sections 10B and 10C; Figure 7A); and 
	a printed spacer element interposed between the third and fourth conductive contact elements and overprinted on a media sheet portion on which at least one of the third and fourth conductive contact elements is printed (Column 7, Lines 19-37 teach an insulative spacer pattern 23; Figure 7 shows pattern 23 overprinted on sections 10A, 10B, and 10C).
As to claim 12, depending from an electronic printed media item according to claim 3, Kopp teaches wherein the first and second media sheet portions comprise paper or card (Column 4, Line 65 – Column 5, Line 10 teaches cover paper).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp, Jr. et al. (Kopp; US Patent #5,810,604) as applied to claim 3 above, and further in view of Rudie et al. (Rudie; US Patent #10,755,596).
	As to claim 11, depending from an electronic printed media item according to claim 3, Kopp teaches in which the first electronic device comprises a controller (Column 8, Lines 6-40 teach a control module with chip), but does not explicitly teach the electronic printed media item comprises a second electronic device which is controlled by the controller.
	In the field of electronic books, Rudie teaches the electronic printed media item comprises a second electronic device which is controlled by the controller (Column 5, Lines 40-66 teach a processor on a PCB controlling a speaker, microphone, and indicator lights). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kopp with the second electronic device of Rudie because incorporating a microphone or indicator lights yields the predictable result of increasing the user’s engagement with the device for an enhanced experience that is capable of holding attention for a longer period of time.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Independent claim 13 recites forming a stack of folded media sheets such that a portion of a printed contact region on a first side of a fold line of a first media sheet contacts a contact region on a second media sheet and a portion of the contact region on a second side of a fold line on the first media sheet contacts a contact region on a third media sheet. The prior art of record does not teach, suggest, or render obvious the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ipcinski et al. (US Patent #4,818,827)
	Coombs (US PG Pub #2012/0187952)
	Johnson (US Patent #5,597,183)
	Ono et al. (US Patent #4,607,147)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688